The Court.
Certiorari. In perfecting his appeal from the Justice’s Court to the Superior Court, the appellant gave an undertaking. The adverse party excepted to the sufficiency of the sureties. Neither the sureties in thq undertaking nor other sureties justified; but, instead thereof, the appellant filed a new undertaking with other sureties. In so doing he gave no notice as required by the last clause of section 978 of the Code of Civil Procedure. Such being the case, “ the appeal must be regarded as if no such undertaking had been given.” The statute is *116peremptory. Without the justification of the sureties named in the undertaking, or other sureties in their stead, upon notice to the adverse party, the appeal was not perfected, and the Superior Court has no jurisdiction of the case. The motion to dismiss the appeal should have been granted.
The proceedings in the Superior Court are annulled.